People v Edwards (2015 NY Slip Op 08854)





People v Edwards


2015 NY Slip Op 08854


Decided on December 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-02587
 (Ind. No. 936/11)

[*1]The People of the State of New York, respondent, 
vShemoi Edwards, appellant.


Thomas J. Butler, Melville, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Donald Berk and W. Thomas Hughes of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Berkowitz, J.), rendered February 27, 2013, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that the People failed to lay a proper foundation for the admission of a computerized time sheet reflecting the hours he worked on the night of his arrest, and that the Supreme Court thus erred in admitting the timesheet into evidence. Contrary to the defendant's contention, the court properly determined that the timesheet was a business record, that a proper foundation for its admission had been laid, and that it was, therefore, admissible in evidence (see  CPLR 4518[a]; CPL 60.10; People v Cratsley , 86 NY2d 81, 89; People v Kennedy , 68 NY2d 569, 579-580; People v Gecetchkori , 236 AD2d 556, 556).
HALL, J.P., ROMAN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court